706 N.W.2d 25 (2005)
474 Mich. 930-42
PEOPLE v. STOCKS.
No. 129494.
Supreme Court of Michigan.
November 29, 2005.
Application for Leave to Appeal.
SC: 129494, COA: 263122.
On order of the Court, the application for leave to appeal the August 12, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of defendant's challenge to the scoring of offense variable 1, MCL 777.31.